DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 10 in the reply filed on 6/13/22 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trinh et al., Comparisons of Black Decorative PVD Coatings on Soft Substrates, hereinafter “Trinh.” (the Examiner notes that a copy of this document is of record, having been submitted 2/20/20).
Regarding claim 1, Trinh teaches a black member comprising: a base (e.g., substrate, e.g., p. 547, col. 1) and a black layer laminated on the base, wherein the black layer contains titanium aluminum nitride, titanium silicon nitride, or titanium aluminum silicon nitride (see p. 549, Table 3). Trinh additionally teaches that the color evaluation according to an L*, a*, b* color system (CIE color system) for the black layer satisfies L* < 48.0, -2.0 < a* <3.0, and -3.5 < b* < 3.0 (see p. 549, Table 3, wherein the L*a*b* coordinates are satisfied by at least the TiAlN UBM layer). The Examiner notes that while Trinh does not specifically teach the inclusion of oxygen, fluorine, or carbon, this limitation is optional. 
Regarding claim 2, Trinh additionally teaches that the hardness values of the black member may be HV1000 or more (see Trinh, Table 3, having hardness values above 1000).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh as applied to claim1, above, and further in view of Schier et al. (US 2015/0211105, “Schier”). 
Regarding claim 3, the combination remains as applied to claim 1 above, however Trinh fails to specifically teach the amount of Al and Ti in the decorative layer, however, in the same field of endeavor of TiAlN coatings ([0002], [0008]), Schier teaches to vary the atomic percentages of Ti and Al in order to affect the hardness of the layer (e.g., [0008], [0011] – [0014]) including atomic percentages of Al of less than 70% and Ti amount of 40% of the amount of aluminum ([0014], [0022], [0023]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. It therefore would have been obvious to person of ordinary skill in the art at the time of filing to have adjusted the ranges of Al and Ti to within the above ranges, including to within the claimed ranges, in order to adjust the hardness of the decorative layer and to improve the chipping resistance of the layer ([0008]).

Claim(s) 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh as applied to claim 1, above, and further in view of Takazaki et al. (US 2016/0053360, “Takazaki”).
Regarding claims 4-6 and 10, the combination remains as applied to claim 1, above, however Trinh fails to specifically teach that the black member or layer should be attached to, for example, a timepiece, or that it should include an adhesion layer, a hardening layer, and a black gradient layer on a base layer. However, in the same field of endeavor of decorative black or gray members (e.g., [0002], [0003]), Takazaki teaches the use of such a decorative member on a timepiece having a base layer ([0086], Fig. 3, layer 31), an adhesion layer (Fig. 3, [0086], layer 32), a hardening layer (Fig. 3, [0086], layer 34), and a gray gradient layer (Fig. 3 layer 35, [0086]). Takazaki additionally teaches the inclusion of a gradient adhesion layer between the adhesion layer and the hard layer (e.g., Fig. 3, layer 33 between adhesion layer 32 and hard layer 34). It therefore would have been obvious to have applied such a black member as described in Trinh to the timepiece described by Takazaki for its good hardness and decorative black color (e.g., Trinh, Abstract, p. 547). The Examiner notes that the application of a black or gray layer (i.e., the adjustment of the particular color of the layer) to a timepiece is a matter of an aesthetic design choice, see MPEP 2144.04(I). See also the discussion of color tones in Takazaki, [0183]. 
Regarding claim 7, the combination remains as applied to claim 1, above, however Trinh fails to specifically teach the thickness of the black member. Takazaki teaches that a decorative member may have a thickness of on the range of from 0.5 to 4 micrometers as being a suitable and providing scratch resistance and therefore the adjustment of the thickness of the hard black member of Trinh to within this range would have been obvious to the ordinarily skilled artisan at the time of filing (e.g., Takazaki, [0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782